Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 1 of 7 PageID #: 1832




                                                                                  c
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 JARVIS BROWN,                           CIVIL ACTION NO. 1:19-CV-00600
 Plaintiff

 VERSUS

 JAMES M. LEBLANC, ET AL.,               MAGISTRATE JUDGE PEREZ-MONTES
 Defendants


                               MEMORANDUM ORDER

      Before the Court is an unopposed Motion for Summary Judgment (ECF No. 61)

filed by Defendants Tyson Bonnette (“Bonnette”) and Captain Easterling

(“Easterling”) (collectively, “Defendants”).   Defendants seek dismissal of pro se

Plaintiff Jarvis Brown’s (“Brown’s”) claim as barred by Heck v. Humphrey, 512 U.S.

477 (1994). ECF No. 61 at 3.

      Because there is no genuine issue of material fact that Brown’s § 1983

excessive force claim is barred under Heck, Defendants’ Motion for Summary

Judgment (ECF No. 61) is GRANTED.

I.    Background

      Brown filed a civil rights Complaint (ECF No. 1), as amended (ECF Nos. 13,

24), under 42 U.S.C. § 1983. Brown is an inmate in the custody of the Louisiana

Department of Corrections (“DOC”), incarcerated at the Louisiana State Penitentiary

in Angola, Louisiana. Brown alleges that he was subjected to excessive force while

incarcerated at the Raymond Laborde Correctional Center (“RLCC”). The claims

against Defendants James M. LeBlanc, W.S. McCain, and Eddie Duplechain
                                          1
Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 2 of 7 PageID #: 1833




(“Duplechain”) were denied and dismissed with prejudice under 28 U.S.C. §§ 1915

and 1915A. ECF No. 33. Brown’s claims against Bonnette and Easterling remain

pending.

      Brown alleges than “an incident arose” between himself and another offender

whereby Brown threw feces on the offender while the offender was passing out juice.

ECF No. 24-1 at 12. Easterling responded to the incident and ordered Brown to

approach the tier bars to be restrained. Id. at 6. Brown did not comply because he

was afraid that Easterling would use unnecessary or excessive force. Id. Brown

alleges Easterling sprayed him with Mace, and then he complied. Id. Brown alleges

that, after he was restrained, Bonnette sprayed him with Mace five or more times,

and that Easterling watched. ECF No. 13 at 3.

      Brown received disciplinary reports for defiance, aggravated disobedience,

aggravated fighting, and unsanitary practices. ECF No. 24-1 at 6. Brown alleges

that he lost good time as a result of a disciplinary conviction, but that he does not

know which of the disciplinary convictions resulted in the loss of good time. Id. at 15.

      Defendants answered, asserting various affirmative defenses. ECF No. 43.

Defendants now seek summary judgment on the basis that Brown’s claims are barred

by Heck. ECF No. 61-2 at 1. In support, Defendants submit: (1) a Statement of

Material Facts Not in Dispute (ECF No. 61-1); (2) DOC disciplinary reports (ECF

Nos. 61-3, 61-5); (3) a Refusal to Accept Medical or Mental Health Care form (ECF

No. 61-4); a Waiver of Appearance (ECF No. 61-6); and Time Computation & Jail

Credits records (ECF No. 61-7). Brown did not file a response to the motion.



                                           2
Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 3 of 7 PageID #: 1834




II.    Law and Analysis

       A.     Standards governing summary judgment.

       Under Rule 56 of the Federal Rules of Civil Procedure, a court must grant

summary judgment “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Paragraph

(e) of Rule 56 also provides the following:

       If a party fails to properly support an assertion of fact or fails to properly
       address another party's assertion of fact as required by Rule 56(c), the
       court may:
       (1) give an opportunity to properly support or address the fact;
       (2) consider the fact undisputed for purposes of the motion;
       (3) grant summary judgment if the motion and supporting materials--
       including the facts considered undisputed--show that the movant is
       entitled to it; or
       (4) issue any other appropriate order. 1

       “A genuine dispute of material fact exists ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Hefren v.

McDermott, Inc., 820 F.3d 767, 771 (5th Cir. 2016) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). In deciding a motion for summary judgment,

a court must construe all facts and draw all inferences in the light most favorable to

the non-movant. See Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). However, a

mere scintilla of evidence is insufficient to defeat a motion for summary judgment.

See Stewart v. Murphy, 174 F.3d 530, 533 (5th Cir. 1999).



1 Local rule 56.2W (formerly 2.10W) also provides that all material facts set forth in a
statement of undisputed facts submitted by the moving party will be deemed admitted unless
the opposing party controverts those facts by filing a short and concise statement of material
facts as to which that party contends there exists a genuine issue to be tried.


                                              3
Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 4 of 7 PageID #: 1835




      B.      Brown’s § 1983 claims are barred by Heck v. Humphrey.

      Defendants argue Brown cannot maintain his action under § 1983, as such

claims are barred by Heck. ECF No. 61-2 at 1. Defendants assert Brown was found

guilty of aggravated disobedience and aggravated fighting at his disciplinary hearing

for the August 13, 2018 incident that is the basis for this action. Id. In support of

their motion, Defendants submit the following undisputed material facts:

      On August 13, 2018, Brown was an inmate housed at RLCC when RLCC

Corrections Officer Easterling observed Brown grab human feces and toilet paper out

of the toilet and throw it at another inmate. After he threw feces and toilet paper,

Brown was ordered by Easterling to come to his cell doors to be restrained and he

refused stating,” You can’t do me a m_ _ _ _ _ f_ _ _ _ _ _ thing I know the system.”

Brown was again ordered to come to the bars to be restrained. He continued to refuse.

Easterling identified a can of chemical spray and explained that if Brown continued

to refuse to be restrained that the chemical agent would be used to bring him into

compliance.

      Brown was then given more orders to come to the bars to be restrained but

continued to refuse by remaining at the rear of his cell. Easterling then administered

the chemical agent into Brown’s cell. Brown was given another direct verbal order to

come to the cell bars to be restrained, to which he complied. Brown was restrained

and evaluated by EMT Lt. Duplechain with no injuries. Brown refused medical




                                          4
Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 5 of 7 PageID #: 1836




treatment.     Brown was written upon Rule #5 (Aggravated Disobedience), #11

(Aggravated Fight), and #26 (Unsanitary Practice).

        At a Disciplinary Hearing on the charges held on August 15, 2018, Brown was

found guilty of violation of Rule #11 and sentenced to 30 days loss of good time, and

he was found guilty of violation of Rule #5 and sentenced to an additional 30 days

loss of good time. Brown did not appeal the Disciplinary Hearing results. See ECF

Nos. 61-2 at 1-2, 61-2 at 2-3, 61-3, 61-4, 61-5, 61-6, 61-7.

        Defendants assert there is no genuine issue of material fact that Brown was

disciplined in connection with the incident that forms the basis of this suit and was

sentenced to 30 days loss of good time as a result. ECF No. 61-2 at 3. Under the

Heck doctrine, Defendants argue Brown is barred from seeking civil damages in

connection with the August 13, 2018 incident which was the basis for the disciplinary

charges. Id. Defendants also cite Clarke v. Stalder, 154 F.3d 186 (5th Cir. 1998) (en

banc) where the United States Court of Appeal for the Fifth Circuit held that a

“conviction” under Heck includes a ruling in a prison disciplinary proceeding that

results in a change to the prisoner’s sentence, including loss of good time credits. Id.

at 3.

        In Heck, the Supreme Court stated:

        [I]in order to recover damages for allegedly unconstitutional conviction
        or imprisonment, or for other harm caused by actions whose
        unlawfulness would render a conviction or sentence invalid, [footnote
        omitted] a § 1983 plaintiff must prove that the conviction or sentence
        has been reversed on direct appeal, expunged by executive order,
        declared invalid by a state tribunal authorized to make such
        determination, or called into question by a federal court's issuance of a
        writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing

                                            5
Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 6 of 7 PageID #: 1837




       that relationship to a conviction or sentence that has not been so
       invalidated is not cognizable under § 1983. Thus, when a state prisoner
       seeks damages in a § 1983 suit, the district court must consider whether
       a judgment in favor of the plaintiff would necessarily imply the
       invalidity of his conviction or sentence; if it would, the complaint must
       be dismissed unless the plaintiff can demonstrate that the conviction or
       sentence has already been invalidated.

Heck, 512 U.S. at 486–87.

       Here, it is undisputed that Brown was convicted of aggravated disobedience,

and aggravated fight for the August 13, 2018 incident and was sentenced to 30 days

loss of good time for both charges. ECF Nos. 61-2 at 1-2, 61-2 at 2-3. It is also

undisputed that Brown did not appeal the results and his conviction has not been

invalidated. The conviction is thus final. Brown seeks damages for excessive force

which, if proven, would “necessarily imply the invalidity of his conviction or

sentence.” Heck 512 U.S. at 487. Under the Heck doctrine, Brown’s § 1983 claim is

barred. Id.; see also Edwards v. Balisok, 520 U.S. 641 (applying Heck to prison

disciplinary proceedings).

III.   Conclusion

       Because there is no genuine issue of material fact that Brown’s § 1983 claims

are barred by Heck;

       IT IS HEREBY ORDERED that Defendants’ unopposed Motion for Summary

Judgment (ECF No. 61) is GRANTED, and Brown’s § 1983 claims against Defendants

are DISMISSED WITH PREJUDICE.




                                          6
Case 1:19-cv-00600-JPM Document 69 Filed 07/23/21 Page 7 of 7 PageID #: 1838




     SIGNED on Friday, July 23, 2021.

                                   __________________________________________
                                   JOSEPH H.L. PEREZ-MONTES
                                   UNITED STATES MAGISTRATE JUDGE




                                        7
